Howard, J.,
orally.—The complaint shows that it was made and sworn to in the county of Lincoln, and before the justice of a town court. That was sufficiently descriptive of the justice’s jurisdiction. The objection that Mr. Cochran was designated by the vote of the town has no force. It is from his office as a justice of the peace, and not from the act of the town, that his official powers are derived. Neither was the selection of Mr. Cochran invalidated by the fact that he was a member of the Legislature which passed the act establishing the town court. Additional powers are frequently conferred upon officers, without the need of a new appointment. Motion in arrest overruled.